internal_revenue_service p o box cincinnati oh number release date date date legend b dollar_figurex dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a priyate foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 b description of your request you award educational scholarships to candidates who are accepted as full-time students at a college or university in a course of study leading to the awarding of a bachelor's degree up to ten scholarship of dollar_figurex or less will be awarded annually you will publicize the program through a website work with the school guidance counselors and advertise the program within the community served by b the scholarships will be offered to high school students who have a parent or legal guardian employed as an active firefighter or police officer in any of the plus communities in your geographic area no member of the families of your board_of directors or any employee of b will be eligible to receive a grant letter catalog number 58263t each applicant must submit a complete transcript of their academic record an essay evidence of acceptance at a qualified educational_institution at least one letter of recommendation from a teacher and any other information the applicant deems relevant to their application including but not limited to any scores received on the scholarship aptitude test or similar tests community service extracurricular activities and work activities academic merit will be evaluated based on the student's cumulative grade point average highest sat reasoning test and act single highest composite score students who have received scholarships in the past will be required to re-apply through the same process as new applicants after reviewing all application materials you will determine the total amount of funds available for awards this is amount includes the contributions made during the prior year and approximately five percent of the average value of your endowment over the three preceding years the selection committee will then determine the number and size of scholarships that will be awarded to applicants taking into account the funds available and the demonstrated merit of the applicant pool you will appoint credible and impartial members to the selection committee to evaluate scholarship candidates your committee will be composed of at least three individuals selected your board_of directors including at least one member of your board and one member of the community the committee will award scholarships based solely on the application and materials submitted by the applicant and an interview with the selection committee you will make tuition payments directly to the recipient's academic institutions each individual awarded a scholarship will be required to submit an annual report of his or her courses taken and the grades received for each academic period the report must be verified by the educational_institution the committee will review the annual reports where the reports or the failure to submit reports indicates that grant funds are not being used for intended purposes you will institute an investigation if you determine that all or part of any scholarship grant are not being used for proper purposes you will recover any diverted grant funds and insure that no further diversions will occur these steps will include legal action when appropriate you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and letter catalog number 58263t establish that you undertook the supervision and investigation of grants awarded basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney letter catalog number 58263t please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
